Case: 18-50676      Document: 00514822725         Page: 1    Date Filed: 02/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-50676
                                                                                FILED
                                                                          February 5, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
BRANDI K. STOKES,

              Plaintiff - Appellant

v.

TIMOTHY MARTIN SULAK,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-1044


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Judgment of the District Court is affirmed for the reasons given by
the District Judge, the Magistrate Judge, and the Appellees.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.